 

EXHIBIT 10.3

 

 

EMPLOYMENT AGREEMENT

 

                THIS EMPLOYMENT AGREEMENT, effective the 11th day of March, 2013
(the “Agreement”), is entered into by and between HEALTH CARE REIT, INC., a
Delaware corporation, (the “Corporation”), and SCOTT M. BRINKER (the
“Executive”).

                WHEREAS, the Corporation wishes to assure itself of the services
of the Executive for the period provided in this Agreement and the Executive is
willing to serve in the employ of the Corporation for such period upon the terms
and conditions set forth in this Agreement.

                NOW THEREFORE, in consideration of the mutual covenants herein
contained, the parties, intending to be legally bound, hereby agree as follows:

                1.             EMPLOYMENT 

                The Corporation hereby agrees to employ the Executive as
Executive Vice President-Investments upon the terms and conditions herein
contained, and the Executive hereby agrees to accept such employment and to
serve in such position.  As Executive Vice President-Investments, the Executive
will (i) [list of responsibilities to be determined] and (ii) undertake such
other responsibilities as may be assigned to the Executive by the Corporation’s
Chief Executive Officer (the “CEO”) or President from time to time.  In such
capacity, the Executive shall report to the Corporation’s CEO, President and
Board of Directors and shall have such powers and responsibilities consistent
with his position as may be assigned.

                Throughout the term of this Agreement, the Executive shall
devote his best efforts and all of his business time and services to the
business and affairs of the Corporation.

 

                2.             TERM OF AGREEMENT

 

                The current term of employment under this Agreement shall expire
on January 31, 2015.  Upon the expiration of such term, the term of employment
hereunder shall automatically be extended without further action by the parties
for successive two (2) year renewal terms, unless either party shall give at
least six (6) months advance written notice to the other of his or its intention
that this Agreement shall terminate upon the expiration of the current term or
the then current renewal term, as the case may be. Notwithstanding the
foregoing, if a Change in Corporate Control (as defined in Section 6 hereof)
occurs during the term of this Agreement, the term of employment hereunder shall
automatically be extended for twenty-four (24) months following the occurrence
of the Change in Corporate Control.

                The Corporation shall be entitled to terminate this Agreement
immediately for any reason, subject to the continuing obligations of the
Corporation under this Agreement.

 

                3.             SALARY AND BONUS

                The Executive shall receive a base salary during the term of
this Agreement at a rate of $444,960 per annum for 2013, and at a rate of not
less than that amount per annum for subsequent years, payable in substantially
equal semi-monthly installments.  The Compensation Committee of the Board shall
consult with the CEO and review the Executive’s base salary at annual intervals,
and may adjust the Executive’s annual base salary from time to time as the
Committee deems to be appropriate.

                The Executive shall also be eligible to receive an annual bonus
from the Corporation each year during the term of this Agreement, with the
actual amount of such bonus to be determined by the Compensation Committee of
the Corporation’s Board, using such performance measures as the Committee deems
to be appropriate.  Such bonus, if any, shall be paid to the Executive no later
than sixty (60) days after the end of the year to which the bonus relates.

                4.             ADDITIONAL COMPENSATION AND BENEFITS

                The Executive shall receive the following additional
compensation and welfare and fringe benefits during the term of the Agreement:

                                (a)           Stock Options and Other Long-Term
Incentives.  During the term of the Agreement, any stock options, restricted
stock or other awards granted under the 2005 Long-Term Incentive Plan shall be
at the discretion of the Compensation Committee of the Corporation’s Board.

 

--------------------------------------------------------------------------------

 

 

                                (b)           Health Insurance.  The Corporation
shall provide the Executive and his dependents with health insurance, life
insurance and disability coverage on terms no less favorable than that from time
to time made available to other key employees.

                                (c)           Paid Time Off.  The Executive
shall be entitled to paid time off (“PTO”) (based on number of years of service)
in accordance with the Corporation’s PTO policy during the term of this
Agreement and any extensions thereof.

                                (d)           Business Expenses.  The
Corporation shall reimburse the Executive for all reasonable expenses he incurs
in promoting the Corporation’s business, including expenses for travel and
similar items, upon presentation by the Executive from time to time of an
itemized account of such expenditures.

 

                In addition to the benefits provided pursuant to the preceding
paragraphs of this Section 4, the Executive shall be eligible to participate in
such other executive compensation and retirement plans of the Corporation as are
applicable generally to other officers, and in such welfare benefit plans,
programs, practices and policies of the Corporation as are generally applicable
to other key employees, unless such participation would duplicate, directly or
indirectly, benefits already accorded to the Executive.

                5.             PAYMENTS UPON TERMINATION

                                (a)           Involuntary Termination or
Termination by Executive for Good Reason (as defined below).  If the Executive’s
employment is involuntarily terminated by the Corporation or terminated by the
Executive for Good Reason during the term of this Agreement, the Executive shall
be entitled to the following: 

(i)                   base salary accrued through the date of termination;

(ii)                 any accrued but unpaid vacation pay through the date of
termination;

(iii)                any bonuses earned but unpaid with respect to fiscal years
or other completed periods preceding the termination date;

(iv)               any nonforfeitable benefits payable to the Executive under
the terms of any deferred compensation, incentive or other benefit plans
maintained by the Corporation, payable in accordance with the terms of the
applicable plan;

(v)                 all stock options, restricted stock or other awards with
time-based vesting granted to the Executive under any deferred compensation,
incentive or other benefit plan maintained by the Corporation shall become fully
vested and earned and payable and, in the case of stock options, exercisable in
full and all stock options, restricted stock or other awards with
performance-based vesting granted to the Executive under any deferred
compensation, incentive or other benefit plan maintained by the Corporation
shall become vested to the extent provided in the applicable award agreements;

(vi)               continued coverage at the Corporation’s expense under any
life, health and disability insurance programs maintained by the Corporation in
which the Executive participated at the time of his termination for the
remaining term of the Agreement (but not less than six (6) months and not more
than the period during which the Executive would be entitled to continuation
coverage under Section 4980B of the Internal Revenue Code, as amended (the
“Code”), if the Executive elected such coverage and paid the applicable
premiums), or until, if earlier, the date the Executive obtains comparable
coverage under benefit plans maintained by a new employer; and

(vii)              subject to the Executive signing a general release of claims
in favor of the Corporation and related persons and entities in a form and
manner satisfactorily to the Corporation (the “Release”), and the Release
becoming irrevocable within thirty (30) days after the date of termination, a
series of monthly severance payments for each month during the remaining term of
this Agreement, but not less than twelve (12) months (the “Severance Period”),
each in an amount equal to one-twelfth (1/12th) of the sum of (A) the
Executive’s base salary, as in effect on the date of termination, and (B) the
average of the annual bonuses paid to the Executive for the prior three fiscal
years preceding the termination date, which shall be paid to the Executive
beginning with the first payroll date that begins thirty (30) days following the
date of termination in accordance with the Corporation’s normal payroll
practices, except to the extent delayed payments are required by Section 16
below.  The Executive shall be under no duty to mitigate the amounts owed to him
under this paragraph by seeking such a replacement position but all payments of
severance payments shall cease if the Executive violates the provisions of
Section 10 hereof.

 

                All cash payments required to be paid pursuant to this Section
(other than severance payments) shall be made to the Executive within sixty (60)
days following the date of such termination.

                For purposes of this Agreement, “Good Reason” shall mean,
without the Executive’s prior consent:  (1) the assignment of Executive to a
position other than the Executive Vice President-Investments of the Corporation
(other than for Cause or by reason of permanent disability) or the assignment of
duties materially inconsistent with such position if either such change in
assignment constitutes a material diminution in the Executive’s authority,
duties or responsibilities, or (2) the direction of Executive to report to
anyone other than the Corporation’s CEO, President or Board of Directors if such
change in reporting duties constitutes a material diminution in the authority,
duties or responsibilities of the supervisor to whom the Executive is required
to report; provided, however, with respect to  

 

--------------------------------------------------------------------------------

 

 

clauses (1) or (2) above, the Executive must have notified the Corporation
within the first ninety (90) days following the initial date of such change in
assignment or reporting duties that he regarded such change in assignment or
reporting duties as grounds justifying resignation for Good Reason under this
paragraph and the Corporation must have failed to cure such change in assignment
or reporting duties within ninety (90) days following its receipt of such notice
from the Executive; and provided further, the Executive must have resigned under
this paragraph within one (1) year following the initial existence of a change
in assignment or reporting duties described herein. 

                                (b)           Disability.  The Corporation shall
be entitled to terminate the Executive’s employment if the Board determines that
the Executive has been unable to attend to his duties for at least ninety (90)
days because of a medically diagnosable physical or mental condition, and has
received a written opinion from a physician acceptable to the Board that such
condition prevents the Executive from resuming full performance of his duties
and is likely to continue for an indefinite period.  Upon such termination, the
Executive shall be entitled to the following: 

(i)                   base salary accrued through the date of termination;

(ii)                 any accrued but unpaid vacation pay through the date of
termination;

(iii)                any bonuses earned but unpaid with respect to fiscal years
or other completed periods preceding the termination date;

(iv)               any nonforfeitable benefits payable to the Executive under
the terms of any deferred compensation, incentive or other benefit plans
maintained by the Corporation, payable in accordance with the terms of the
applicable plan; and

(v)                 all stock options, restricted stock or other awards with
time-based vesting granted to the Executive under any deferred compensation,
incentive or other benefit plan maintained by the Corporation shall become fully
vested and earned and payable and, in the case of stock options, exercisable in
full and all stock options, restricted stock or other awards with
performance-based vesting granted to the Executive under any deferred
compensation, incentive or other benefit plan maintained by the Corporation
shall become vested to the extent provided in the applicable award agreements.

 

                All cash payments required to be paid pursuant to this Section
shall be made to the Executive within sixty (60) days following the date of such
termination. 

                                (c)           Termination for Cause.  If the
Executive’s employment is terminated by the Corporation for Cause, the Executive
shall be entitled to the following: 

(i)                   base salary accrued through the date of termination;

(ii)                 any accrued but unpaid vacation pay through the date of
termination;

(iii)                any bonuses earned but unpaid with respect to fiscal years
or other completed periods preceding the termination date; and

(iv)               any nonforfeitable benefits payable to the Executive under
the terms of any deferred compensation, incentive or other benefit plans
maintained by the Corporation, payable in accordance with the terms of the
applicable plan. 

 

                All cash payments required to be paid pursuant to this Section
shall be made to the Executive within sixty (60) days following the date of such
termination. 

                For purposes of this Agreement, “Cause” shall mean:  (1) action
by the Executive involving willful disloyalty to the Corporation, such as
embezzlement, fraud, misappropriation of corporate assets or a breach of the
covenants set forth in Sections 9 and 10 herein; (2) the Executive being
convicted of a felony; (3) the Executive being convicted of any crime or offense
that is not a felony but was (x) committed in connection with the performance of
his duties hereunder or (y) involved moral turpitude; or (4) the intentional and
willful failure by the Executive to substantially perform his duties hereunder
as directed by the Corporation’s CEO or President (other than any such failure
resulting from the Executive’s incapacity due to physical or mental disability)
after a demand for substantial performance is made on the Executive by the Board
of Directors. 

(d)           Voluntary Termination or Resignation by the Executive.  If the
Executive voluntarily terminates (but not by reason of expiration of the term)
or resigns his employment, the Executive shall be entitled to the following: 

                (i)            base salary accrued through the date of
termination;

(ii)                 any accrued but unpaid vacation pay through the date of
termination;

(iii)                any bonuses earned but unpaid with respect to fiscal years
or other completed periods preceding the termination date; and

 

--------------------------------------------------------------------------------

 

 

(iv)               any nonforfeitable benefits payable to the Executive under
the terms of any deferred compensation, incentive or other benefit plans
maintained by the Corporation, payable in accordance with the terms of the
applicable plan. 

 

                All cash payments required to be paid pursuant to this Section
shall be made to the Executive within sixty (60) days following the date of such
termination.

                                (e)           Termination upon Expiration of the
Term.  If the Executive’s employment terminates as a result of the expiration of
the term of this Agreement, the Executive shall be entitled to the following: 

(i)                   base salary accrued through the date of termination;

(ii)                 any accrued but unpaid vacation pay through the date of
termination;

(iii)                any bonuses earned but unpaid with respect to fiscal years
or other completed periods preceding the termination date;

(iv)               any nonforfeitable benefits payable to the Executive under
the terms of any deferred compensation, incentive or other benefit plans
maintained by the Corporation, payable in accordance with the terms of the
applicable plan; and

(vi)               in the event the expiration of the term of this Agreement is
as a result of non-renewal of the Agreement by the Corporation, all stock
options, restricted stock or other awards with time-based vesting granted to the
Executive under any deferred compensation, incentive or other benefit plan
maintained by the Corporation shall become fully vested and earned and payable
and, in the case of stock options, exercisable in full and all stock options,
restricted stock or other awards with performance-based vesting granted to the
Executive under any deferred compensation, incentive or other benefit plan
maintained by the Corporation shall become vested to the extent provided in the
applicable award agreements.

 

                                                All cash payments required to be
paid pursuant to this Section shall be made to the Executive within sixty (60)
days following the date of such termination. 

                6.             CHANGE IN CORPORATE CONTROL

                                (a)           In the event of a Change in
Corporate Control (as defined below), all stock options, restricted stock or
other awards with time-based vesting granted to the Executive under any deferred
compensation, incentive or other benefit plan maintained by the Corporation
shall become fully vested and earned and payable and, in the case of stock
options, exercisable in full and all stock options, restricted stock or other
awards with performance-based vesting granted to the Executive under any
deferred compensation, incentive or other benefit plan maintained by the
Corporation shall become vested to the extent provided in the applicable award
agreements.

                                (b)           at any time during the period of
twenty-four (24) consecutive months following the occurrence of a Change in
Corporate Control (as defined below), and during the term of this Agreement, the
Executive is involuntarily terminated (other than for Cause), or resigns his
employment for Good Reason, the Executive shall be entitled to the following: 

(i)                   base salary accrued through the date of termination;

(ii)                 any accrued but unpaid vacation pay through the date of
termination;

(iii)                any bonuses earned but unpaid with respect to fiscal years
or other completed periods preceding the termination date;

(iv)               any nonforfeitable benefits payable to the Executive under
the terms of any deferred compensation, incentive or other benefit plans
maintained by the Corporation, payable in accordance with the terms of the
applicable plan;

(v)                 continued coverage at the Corporation’s expense under any
life, health and disability insurance programs maintained by the Corporation in
which the Executive participated at the time of his termination for the
remaining term of the Agreement (but not less than six (6) months and not more
than the period during which the Executive would be entitled to continuation
coverage under Section 4980B of the Code  if the Executive elected such coverage
and paid the applicable premiums), or until, if earlier, the date the Executive
obtains comparable coverage under benefit plans maintained by a new employer;
and

 

(vi)               a lump sum severance payment equal to the present value of a
series of monthly severance payments for twenty-four (24) months, each in an
amount equal to one-twelfth (1/12th) of the sum of (A) the Executive’s base
salary, as in effect at the time of the Change in Corporate Control, and (B) the
average of the annual bonuses paid to the Executive for the prior three fiscal
years of the Corporation ending prior to the Change in Corporate Control.  Such
present value shall be calculated using a discount rate equal to the interest
rate on 90-day Treasury bills, as reported in the Wall Street Journal (or
similar publication) on the date of the Change in Corporate Control. 

 

 

--------------------------------------------------------------------------------

 

 

                All cash payments required to be paid pursuant to this Section
(other than severance) shall be made to the Executive within sixty (60) days
following the date of such termination.  The lump sum severance payment
described in the preceding subsection (viii) shall also be paid within sixty
(60) days, except to the extent a delayed payment is required by Section 16
below.  Notwithstanding the foregoing,  the severance payment under this Section
shall be payable on a monthly basis instead of a lump sum if the “Change in
Corporate Control” does not constitute a “change in control event” within the
meaning of Treasury Regulation Section 1.409A-3(i)(g).

 

                (c)           For purposes of this Agreement, a “Change in
Corporate Control” shall mean:

                (i)            the acquisition in one or more transactions of
more than twenty percent (20%) of the Corporation’s outstanding common stock (or
the equivalent in voting power of any class or classes of securities of the
Corporation entitled to vote in elections of directors) by any corporation, or
other person or group (within the meaning of Section 14(d)(3) of the Securities
Exchange Act of 1934, as amended), except for acquisitions of the Corporation’s
outstanding common stock by (A) the Corporation or an affiliate or subsidiary of
the Corporation, (B) an employee benefit plan (or any trust forming a part
thereof) of the Corporation, or (C) an underwriter temporarily holding
securities of the Corporation pursuant to an offering of such securities;

                (ii)           Stockholder approval of a plan for the
liquidation or sale of substantially all of the assets of the Corporation;

                (iii)          The consummation of any merger or consolidation
involving the Corporation, unless (A) the stockholders of the Corporation,
immediately before such merger or consolidation, own, directly or indirectly,
immediately following such merger or consolidation, more than fifty percent
(50%) of the then outstanding shares of common stock (or the equivalent in
voting power of any class or classes of securities of the corporation entitled
to vote in elections of directors) of the corporation resulting from such merger
or consolidation (the “Surviving Company”) in substantially the same proportion
as their ownership of the Corporation’s outstanding common stock (or the
equivalent in voting power of any class or classes of securities of the
Corporation entitled to vote in elections of directors) immediately before such
merger or consolidation, and (B) the persons who were Continuing Directors (as
defined below) immediately prior to the execution of the agreement providing for
such merger or consolidation constitute more than fifty percent (50%) of the
members of the Board of Directors of the Surviving Company; or

                (iv)          During any twenty-four (24) month period,
individuals who, as of the beginning of such period, constitute the Board of
Directors (the “Continuing Directors”) cease for any reason to constitute at
least a majority of the Board.  For this purpose, any person who is nominated
for election as a member of the Board after May 3, 2012 shall also be considered
a “Continuing Director” if, and only if, his or her nomination for election to
the Board of Directors is approved or recommended by a majority of the members
of the Board (or of the relevant Nominating Committee) and at least five (5)
members of the Board are themselves Continuing Directors at the time of such
nomination. 

 

                                (d)           Notwithstanding anything else in
this Agreement, if any payment, accelerated vesting or other benefit provided by
the Corporation to the Executive in connection with a Change in Corporate
Control, whether paid or payable pursuant to the terms of this Agreement or
otherwise (a “Parachute Payment”) is determined to be a parachute payment
subject to the excise tax imposed by Section 4999 of the Code or any other tax
having the same effect (such excise tax or other tax, together with any interest
and penalties incurred by the Executive with respect to such taxes, are
collectively referred to herein as the “Excise Tax”), and if reducing the amount
of the payments would result in greater benefits to the Executive (after taking
into consideration the payment by the Executive of all income and excise taxes
that would be owing as a result of the Parachute Payment), the payments will be
reduced by the amount necessary to maximize the benefits received by the
Executive, determined on an after-tax basis. 

 

                7.             DEATH 

                                If the Executive dies during the term of this
Agreement, the Corporation shall pay to the Executive’s estate the following:

(i)                   base salary accrued through the date of death;

(ii)                 any accrued but unpaid vacation pay through the date of
death;

(iii)                any bonuses earned but unpaid with respect to fiscal years
or other completed periods preceding the date of death;

(iv)               any nonforfeitable benefits payable to the Executive under
the terms of any deferred compensation, incentive or other benefit plans
maintained by the Corporation, payable in accordance with the terms of the
applicable plan; and

 

--------------------------------------------------------------------------------

 

 

(vii)              all stock options, restricted stock or other awards with
time-based vesting granted to the Executive under any deferred compensation,
incentive or other benefit plan maintained by the Corporation shall become fully
vested and earned and payable and, in the case of stock options, exercisable in
full and all stock options, restricted stock or other awards with
performance-based vesting granted to the Executive under any deferred
compensation, incentive or other benefit plan maintained by the Corporation
shall become vested to the extent provided in the applicable award agreements.

 

                                                All cash payments required to be
paid pursuant to this Section shall be made to the estate within sixty (60) days
following the date of death. 

                8.             WITHHOLDING 

 

                                The Corporation shall, to the extent permitted
by law, have the right to withhold and deduct from any payment hereunder any
federal, state or local taxes of any kind required by law to be withheld with
respect to any such payment.

 

                9.             PROTECTION OF CONFIDENTIAL INFORMATION

                                The Executive agrees that he will keep all
confidential and proprietary information of the Corporation or relating to its
business confidential, and that he will not (except with the Corporation’s prior
written consent), while in the employ of the Corporation or thereafter, disclose
any such confidential information to any person, firm, corporation, association
or other entity, other than in furtherance of his duties hereunder, and then
only to those with a “need to know.”  The Executive shall not make use of any
such confidential information for his own purposes or for the benefit of any
person, firm, corporation, association or other entity (except the Corporation)
under any circumstances during or after the term of his employment.  The
foregoing shall not apply to any information which is already in the public
domain, or is generally disclosed by the Corporation or is otherwise in the
public domain at the time of disclosure.

                                The Executive recognizes that because his work
for the Corporation may bring him into contact with confidential and proprietary
information of the Corporation, the restrictions of this Section 9 are required
for the reasonable protection of the Corporation and its investments and for the
Corporation’s reliance on and confidence in the Executive.

 

                10.          COVENANT NOT TO COMPETE

 

                                The Executive hereby agrees that he will not,
either during the employment term or during the period of one (1) year from the
time the Executive’s employment under this Agreement ceases (for whatever reason
other than after the expiration of the term of this Agreement as a result of the
Corporation electing not to renew the term thereof), engage in any business
activities on behalf of any enterprise which competes with the Corporation in
the business of (i) ownership or operation of Health Care Facilities (defined
below); ( ii) investment in or lending to health care related enterprises
(including, without limitation, owners or developers of Health Care Facilities);
(iii) management of Health Care Facilities; or (iv) provision of any planning or
development services for Health Care Facilities. “Health Care Facilities” means
any senior housing facilities or facilities used or intended primarily for the
delivery of health care services, including, without limitation, any active
adult communities, independent living facilities, assisted living facilities,
skilled nursing facilities, inpatient rehabilitation facilities, ambulatory
surgery centers, medical office buildings, hospitals of any kind, or any similar
types of facilities or projects.  The Executive will be deemed to be engaged in
such competitive business activities if he participates in such a business
enterprise as an employee, officer, director, consultant, agent, partner,
proprietor, or other participant; provided that the ownership of no more than
two percent (2%) of the stock of a publicly traded corporation engaged in a
competitive business shall not be deemed to be engaging in competitive business
activities.

 

                The Executive agrees that he shall not, for a period of one year
from the time his employment under this Agreement ceases (for whatever reason
other than after the expiration of the term of this Agreement as a result of the
Corporation electing not to renew the term thereof), or, if later, during any
period in which he is receiving monthly severance payments under Section 5 of
this Agreement, solicit any employee or full-time consultant of the Corporation
for the purposes of hiring or retaining such employee or consultant. 

 

 

--------------------------------------------------------------------------------

 

 

                11.          INJUNCTIVE RELIEF

 

                The Executive acknowledges and agrees that it would be difficult
to fully compensate the Corporation for damages resulting from the breach or
threatened breach of the covenants set forth in Sections 9 and 10 of this
Agreement and accordingly agrees that the Corporation shall be entitled to
temporary and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, to enforce such provisions in
any action or proceeding instituted in the United States District Court for the
Northern District of Ohio or in any court in the State of Ohio having subject
matter jurisdiction.  This provision with respect to injunctive relief shall
not, however, diminish the Corporation’s right to claim and recover damages.

                It is expressly understood and agreed that although the parties
consider the restrictions contained in this Agreement to be reasonable, if a
court determines that the time or territory or any other restriction contained
in this Agreement is an unenforceable restriction on the activities of the
Executive, no such provision of this Agreement shall be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
extent as such court may judicially determine or indicate to be reasonable.

 

                12.          NOTICES 

 

                                All notices or communications hereunder shall be
in writing and sent certified or registered mail, return receipt requested,
postage prepaid, addressed as follows (or to such other address as such party
may designate in writing from time to time):

 

                If to the Corporation:

 

                Health Care REIT, Inc.

                4500 Dorr Street

                Toledo, OH 43615

                Attention:  Senior Vice President-Administration and Corporate
Secretary

 

                If to the Executive:

 

                Scott M. Brinker

                2563 Underhill Road

                Toledo, OH 43615

 

The actual date of receipt, as shown by the receipt therefor, shall determine
the time at which notice was given.

 

                13.          SEPARABILITY 

 

                                If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

 

 

--------------------------------------------------------------------------------

 

 

                14.          ASSIGNMENT 

 

                This Agreement shall be binding upon and inure to the benefit of
the heirs and representatives of the Executive and the assigns and successors of
the Corporation, but neither this Agreement nor any rights hereunder shall be
assignable or otherwise subject to hypothecation by the Executive.

 

                15.          ENTIRE AGREEMENT

 

                This Agreement represents the entire agreement of the parties
and shall supersede any and all previous contracts, arrangements or
understandings between the Corporation and the Executive.  The Agreement may be
amended at any time by mutual written agreement of the parties hereto.

 

                16.          SECTION 409A COMPLIANCE

 

                This Agreement is intended to comply with the requirements of
Section 409A of the Code, and shall be interpreted and construed consistently
with such intent.  The payments to the Executive pursuant to this Agreement are
also intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury Regulation Section 1.409A-1(b)(4).  Each payment and benefit hereunder
shall constitute a “separately identified” amount within the meaning of Treasury
Regulation Section 1.409A-2(b)(2).  In the event the terms of this Agreement
would subject the Executive to taxes or penalties under Section 409A of the Code
(“409A Penalties”), the Corporation and the Executive shall cooperate diligently
to amend the terms of the Agreement to avoid such 409A Penalties, to the extent
possible.  To the extent any amounts under this Agreement are payable by
reference to Executive’s “termination,” “termination of employment,” or similar
phrases, such term shall be deemed to refer to the Executive’s “separation from
service” (as defined in Treasury Regulation Section 1.409A-1(h) (without regard
to any permissible alternative definition thereunder) with the Corporation and
all entities treated as a single employer with the Corporation under Sections
414(b) and (c) of the Code but substituting a 50% ownership level for the 80%
ownership level set forth therein).  Notwithstanding any other provision in this
Agreement, if the Executive is a “Specified Employee” (as defined Treasury
Regulation Section 1.409A-1(i) on December 31st of the prior calendar year), as
of the date of the Executive’s separation from service, then to the extent any
amount payable under this Agreement (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, (ii) is
payable upon the Executive’s separation from service and (iii) under the terms
of this Agreement would be payable prior to the six-month anniversary of the
Executive’s separation from service, such payment shall be delayed and paid to
the Executive, together with interest at an annual rate equal to the interest
rate specified by KeyBank for a six-month certificate of deposit, on the first
day of the first calendar month beginning at least six months following the date
of termination, or, if earlier, within ninety (90) days following the
Executive’s death to the Executive’s surviving spouse (or such other beneficiary
as the Executive may designate in writing).  Any reimbursement or advancement
payable to the Executive pursuant to this Agreement shall be conditioned on the
submission by the Executive of all expense reports reasonably required by the
Corporation under any applicable expense reimbursement policy, and shall be paid
to the Executive within thirty (30) days following receipt of such expense
reports, but in no event later than the last day of the calendar year following
the calendar year in which the Executive incurred the reimbursable expense.  Any
amount of expenses eligible for reimbursement, or in-kind benefit provided,
during a calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefit to be provided, during any other calendar
year.  The right to any reimbursement or in-kind benefit pursuant to this
Agreement shall not be subject to liquidation or exchange for any other benefit.

 

                17.          GOVERNING LAW

 

                This Agreement shall be construed, interpreted, and governed in
accordance with the laws of the State of Ohio, other than the conflict of laws
provisions of such laws.

 

 

 

--------------------------------------------------------------------------------

 

 

                                IN WITNESS WHEREOF, the Corporation has caused
this Agreement to be duly executed, and the Executive has hereunto set his hand,
as of the day and year first above written.

 

                                                                                                               
HEALTH CARE REIT, INC.

 

 

                                                                                                               
By: /s/ Erin C.
Ibele                                                            

Name: Erin C. Ibele

Title: Senior Vice President – Administration and Corporate Secretary

                                                                                                                       
 

 

 

                                                                                                               
EXECUTIVE:

 

 

                                                                                                               
/s/ Scott M. Brinker                                                            

                                                                                                               
Scott M. Brinker

 

 

--------------------------------------------------------------------------------

 